Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1), 102 (a)(2)as being anticipated by Degen et al. (U. S. Pub. 2021/0140996).

As for claim 1, Degen et al. discloses (see Figs.  7 and 17) a cantilever (the combination of handle 30 and probe 40; or the probe 40) for an apparatus for an atomic force microscope measurement and optically detected magnetic resonance measurement, the cantilever comprising:
a cantilever body (the body of the handle 30 and probe 40; or the body of 40; see [0058]- [0059]);
a tip (tip 44; see [0059]);
a conductive wire (microwave antenna 50 made of wire) embedded in the cantilever body (see Fig. 17 and [0022] and [0060]); and
a conductive cover disposed on an outer surface of the cantilever body (see [0069]).

As for claim 2, Degen et al. discloses the cantilever of claim 1, wherein the tip (44) is a diamond tip having a single nitrogen vacancy defect (defect 46 and [0059]).

As for claim 18, Degen et al. discloses (see Figs. 7 and 17) a method of manufacturing a cantilever for an atomic force microscope measurement or an optically detected magnetic resonance measurement, the method comprising:
providing a first body material (providing the body material for the probe 40);
providing a groove for a wire (providing the groove for wire 50), the groove being formed on the first body material (40);
inserting the wire in the groove (inserting wire 50 in 40);
bonding a second body material (body material for 30) to the first body material (40) to sandwich the wire (50) inside; and
providing a diamond tip (providing the tip 44; [0059]) to an tip of the bonded first and second materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (U. S. Pub. 2021/0140996) in view of Xi et al. (U. S. Pub. 2009/0242764). 

As for claim 3, Degen et al. discloses (see Figs.  7 and 17) a cantilever for an apparatus for an atomic force microscope (AFM) measurement or an optically detected magnetic resonance measurement, the cantilever comprising:
a cantilever (the combination of handle 30 and probe 40; or the probe 40) having a tip (tip 44; [0059]), the tip (44) being a diamond tip having a nitrogen vacancy defect (46, see [0059]),
wherein the cantilever is configured as a coaxial microwave antenna (i.e., the cantilever with integrated microwave antenna 50) through which microwaves from a microwave power source (120 in Fig. 7) are supplied to the diamond tip (44), and
the cantilever includes a cantilever body (the body of the handle 30 and probe 40; or the body of 40; see [0058]- [0059]), a conductive wire embedded in the cantilever body (microwave antenna 50 made of wire; see Fig. 17 and [0022] and [0060]), and a conductive cover (see [0069]) disposed on an outer surface of the cantilever body.
 Still referring to claim 3, Degen et al. does not specifically disclose wherein the conductive cover is impedance matched with the cantilever.
Xi et al. discloses it is conventional in the art to use impedance matching to achieve large alternating current and wider temperate measuring range (see [0038] and Fig. 3). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Degen et al. to use the conventional impedance matching, as taught by Xi et al., for the purpose of improving the measuring range and sensitivity (see [0038] in Xi). 

As for claim 4, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein the cantilever body is made of an insulating material (i.e., silicon and/or diamond material; see [0058]--[0059] of Degen et al.).

As for claim 6, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein the cantilever (30 and/or 40) is scanned relative to a magnetic material thin film by moving a stage (see scanning stage in [0075] of Degen et al.).

As for claim 7, Degen et al. in view of Xi et al. discloses the cantilever of claim 3 as discussed above.
Degen et al. in view of Xi et al. does not specifically disclose wherein the conductive wire at a microwave frequency range includes an impedance in a range from 10 Ω to 100 Ω. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Degen et al. to disclose wherein the conductive wire includes an impedance in a range from 10 to 100 ohms, for the purpose of providing better impedance matching when connected to the feed lines (see [0060]—[0061]). 

As for claim 8, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein the tip is a diamond tip (44) having a single nitrogen vacancy defect (46; see [0059] of Degen et al.). 

As for claims 9 and 10, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein a distal end of the cantilever (30, 40) has an opening (sensing surface 45) through which excitation light passes; wherein the opening includes a circular shape (see circular shape in [0059] of Degen et al.).

As for claim 11, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein the opening (45) is filled with a transparent material (diamond material for the tip 44; see [0059] of Degen et al.) to reinforce an opening portion of the cantilever.

As for claims 12 and 13, Degen et al. in view of Xi et al. does not specifically discloses wherein a thickness of the cantilever is in a range from 2 um to 20 um; and a width of the cantilever is in a range from 20 um to 50 um.
It would have been obvious to the person of ordinary skill in the art, to further modify Degen et al. to choose a specific range for the width and thickness of the cantilever, such as the claimed thickness in a range from 2 to 20um and a width in a range of 20 to 50um, for the purpose of finding an appropriate dimension/size for the cantilever that work best for the different applications involved. 

As for claim 14, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein a length of the cantilever is in a range from 200 um to 1500 um(see [0014] of Degen et al.).

As for claim 15, Degen et al. discloses the cantilever of claim 3, wherein the cantilever further includes a mirror (mirror 133 in Fig. 7) for the AFM measurement.

As for claim 16, Degen et al. discloses the cantilever of claim 3, wherein the cantilever further includes a piezo-actuator (20 in Fig. 1) that supports the cantilever (30, 40) for the AFM measurement. 

As for claim 17, Degen et al. discloses the cantilever of claim 3, wherein a single nitrogen vacancy defect (46) is placed at near an apex of the tip (44).


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (U. S. Pub. 2021/0140996) in view of Xi et al. (U. S. Pub. 2009/0242764), and further in view of Jesse (U. S. Pub. 2015/0089693). 
As for claim 5, Degen et al. in view of Xi et al. discloses the cantilever of claim 3, wherein the cantilever body is made of silicon or wafer material (see [0058]). 
Degen et al. does not specifically disclose that the silicon or wafer material is silicon nitride. 
Jesse (U. S. Pub. 2015/0089693) discloses it is conventional in the art of atomic force microscopy (AFM) to use a cantilever made of silicon and/or silicon nitride (see [0006]). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Degen et al. in view of Xi et al. to use silicon nitride and/or silicon for the cantilever, as taught by Jesse, since both materials are conventionally used in the art of atomic force microscopy (AFM) (See [0006] in Jesse).

6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Degen et al. (U. S. Pub. 2021/0140996) in view of Jesse (U. S. Pub. 2015/0089693).
As for claims 19-20, Degen et al. discloses the method of claim 18 as discussed above, wherein the first and second body material includes silicon (See [0058]). 
Degen et al. does not specifically disclose wherein the first and second body material includes silicon nitride bar.
Jesse (U. S. Pub. 2015/0089693) discloses it is conventional in the art of atomic force microscopy (AFM) to use a cantilever made of silicon and/or silicon nitride (see [0006]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Degen et al. to use silicon nitride and or silicon for the cantilever, as taught by Jesse, since the materials are conventionally used in the art of atomic force microscopy (AFM) (See [0006] in Jesse).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867